Me. Chief Justice Whitfoed,
concurring in part and. dissenting in part.
It appears to me, from the record, that the respondent should be disbarred, and his name stricken from the roll of attorneys.
The committee on grievances, composed of nine members of the State Bar Association, in their report to this court made the following statement: “By a separate vote of the committee it was ordered that this report should contain the language, that respondent’s testimony, in attempted defence of the charges, was largely perjury.”
Aside from the question of technical perjury, which is immaterial here, for the proceedings are not criminal, the respondent’s testimony, in the opinion of the committee, was intentionally false. There is no escape from the con*91elusion that he swore falsely before the committee, for the- purpose of deceiving its members, and, manifestly, with the intention, ultimately, of deceiving and misguiding this court in its discharge of a judicial duty, and in so doing, respondent also violated his oath of office as an attorney, when upon his admission to the bar he solemnly swore that he would never mislead the court by any artifice, or false statement of fact or law.
Respondent’s conduct, disclosed by the record before us, affects his official and moral character as an attorney at law, and shows him to be an unfit person to have his name continued on the roll. A certificate, or license, granted to an attorney at law, is a certificate, by this court to the public, of good moral character, and carries the implication that the person named therein is, in the opinion of the court, worthy of the trust and confidence of any person who may seek his professional aid and advice. The principal purpose of disbarment is not for punishment, but is the exercise of the inherent power of the court, of its discretion to review and redetermine, upon complaint, whether a person theretofore admitted to the profession as an attorney at law is a proper person to have his name continued on the roll.
Disbarment is for the aid and protection of the court in the proper administration of justice. It is also for the protection of the public, clients and litigants, against lawyers, who by their professional misdeeds have shown themselves no longer worthy of the trust and confidence theretofore reposed in them by the court.
Mr. Justice Adams authorizes me to state that he concurs in the views expressed herein.